Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2021 has been considered by the Examiner and made of record in the application file.


Response to Arguments
Applicant’s arguments, see REMARKS, filed November 2, 2021, with respect to claims 1-3, 5, 7-10, 12-16, 18-20, 22 and 24-26 have been fully considered and are 35 USC 103 rejection of claims 1-3, 5, 7-10, 12-16,18-20 and 22 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 7-10, 12-16, 18-20, 22 and 24-26 are allowed, and renumbered claims 1-5, 8-13, 15-19, 6, 7, 14 and 20, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 8 and 15, the most relevant prior art of record, Madhow et al. (US 10,032,181 B2) in view of Zysk, Jr. et al. (US 2020/0033882 A1), and in further view of Maurer (US 2005/026416 A1), fails to specifically show, disclose, or suggest that in response to determining a user has exited a building at the location based on the communication with the one or more location sensors, activating one of the location sensors that is attached to the vehicle, and transmitting one or more alphanumeric commands binding a position of the user to the summoned vehicle.
Madhow et al. show and disclose a computer-implemented method for beacon-based communication with vehicles {A computer program product for beacon-based communication with vehicles, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to; A system for beacon-based communication with vehicles, the system comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to}, the method comprising: summoning a vehicle to a designated position (a network system 
Zysk, Jr. et al. show and disclose determining a user has exited a building at the location based on the communication with the one or more location sensors; and transmitting a position of the user to the summoned vehicle (server computer 14 may be programmed to instruct the vehicle 10 to a pickup location when the current location indicates a location proximate a building exit after the data about the user event indicating the transaction has been received; actuation of the vehicle 10 may be based on a determining the current location is approaching the shopping mall exit, e.g., based on messages from multiple beacons 22.  Upon receipt of such current locations and data, the server computer 14 may instruct the vehicle 10 to navigate to a pickup location, e.g., a parking lot outside of the shopping mall exit [paragraph 45]).
Maurer shows and discloses wherein the position of the user is accurate to within 10 inches (the usage of radio frequency, infrared, and low frequency radio frequency to 
Madhow et al. and Zysk, Jr. et al., as modified by Maurer, however, lack the claimed features of in response to determining a user has exited a building at the location based on the communication with the one or more location sensors, activating one of the location sensors that is attached to the vehicle, and transmitting a position of the user to the summoned vehicle, therefore these limitations, in conjunction with the other limitations recited in claims 1, 8 and 15, are novel and unobvious over the combination Madhow et al., Zysk, Jr. et al. and Maurer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641